DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 08/08/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. US 2019/0371731 A1.
Regarding claims 9-11 and 15, Kang discloses:
A package structure (Figs. 22 and 23), comprising:
a global shielding structure (149) having at least a first compartment (region occupied by 120A) and a second compartment (region occupied by 120B), wherein the first compartment is separated from the second compartment;
a first semiconductor die (120A) disposed in the first compartment;
a first insulating encapsulant (150) filling into the first compartment and encapsulating the first semiconductor die;
a second semiconductor die (120B) disposed in the second compartment;
a second insulating encapsulant (150) filling into the second compartment and encapsulating the second semiconductor die;

a plurality of passive components (135) disposed on the interconnection structure.
(claim 10) a compartment shielding structure (147).
(claim 11) 147 para 0083; 149 para 0088.
(claim 15) para 0138.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2019/0371731 A1.
Regarding claim 14, although Kang does not specifically disclose “wherein at least one of the first insulating encapsulant and the second insulating encapsulant has a polygonal conformation with irregular outline when viewed from a top view of the package structure”, it would have been obvious to one skilled in the art to determine the claimed shape of the of the chip cavity 130H of Kang, based on the disclosure in paras 0110, 0138 and 0139, for example, in order to optimize space in which the semiconductor chips and passive components are embedded as noted by Kang in para 0139.



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations stating “wherein the global
shielding structure includes a base portion, sidewall portions and a barrier portion, the base portion covers backsides of the first semiconductor die and the second semiconductor die, the sidewall portions are joined with the base portion and surrounding the first insulting encapsulant, the second insulating encapsulant and the interconnection structure, the barrier portion is joined with the base portion and surrounded by the sidewall portions and separates the first compartment from the second compartment, and the barrier portion separates the first insulating encapsulant from the second insulating encapsulant”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest limitations stating “a first insulating encapsulant encapsulating the first semiconductor die and the at least one first passive component; a second insulating encapsulant encapsulating the second semiconductor die, wherein the second insulating encapsulant is separated from the first insulating encapsulant; at least one second passive component disposed on the second surface of the redistribution structure; and a global shielding structure surrounding the first insulating encapsulant, the second insulating encapsulant, and covering sidewalls of the redistribution structure”. In light of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894